EXHIBIT 10.1

EXECUTION VERSION

 

AMENDMENT NO. 1

TO MASTER REPURCHASE AGREEMENT

Amendment No. 1, dated as of April 25, 2007 (this “Amendment”), by and among
JPMORGAN CHASE BANK, N.A. (the “Buyer”), HOMEBANC MORTGAGE CORPORATION (a
“Seller”) and HOMEBANC CORP. (a “Seller”).

RECITALS

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of January 23, 2007, (the “Existing Repurchase Agreement” as
amended by this Amendment, the “Repurchase Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1.     Security Interest. Section 8 of the Existing Repurchase Agreement
is hereby amended by deleting the first paragraph thereto in its entirety and
replacing it with the following language:

“Although the parties intend that all Transactions hereunder be sales and
purchases and not loans (provided, however, that the parties intend to treat
Transactions as Indebtedness for accounting and tax purposes), in the event any
such Transactions are deemed to be loans, each Seller hereby pledges to Buyer as
security for the performance by the Sellers of their Obligations and hereby
grants, assigns and pledges to Buyer a security interest in the Purchased
Mortgage Loans, the Records, all servicing rights related solely to the
Purchased Mortgage Loans, the Repurchase Documents (to the extent such
Repurchase Documents and the Sellers’ rights thereunder relate to the Purchased
Mortgage Loans), any Property relating to any Purchased Mortgage Loan or the
related Mortgaged Property, all insurance policies and insurance proceeds
relating to any Purchased Mortgage Loan or the related Mortgaged Property,
including but not limited to any payments or proceeds under any related primary
insurance or hazard insurance, any Income relating to any Purchased Mortgage
Loan, the Collection Account, any Interest Rate Protection Agreements relating
to any Purchased Mortgage Loans, any rights (but excluding the obligations) to
participation interests in any Interest Rate Protection Agreement relating to
any Purchased Mortgage Loan, any accounts relating to any Purchased Mortgage
Loan, and any other contract rights, accounts (including any interest of the
Sellers in escrow accounts), payments, rights to payment (including payments of
interest or finance charges) and general intangibles to the extent that the
foregoing relates to any Purchased Mortgage Loan and any other assets relating
to the Purchased Mortgage Loans or any interest in the Purchased Mortgage Loans,
all

 

USActive 7659101.2

 


--------------------------------------------------------------------------------



 

collateral under any other secured debt facility between a Seller or their
Affiliates on the one hand and the Buyer and the Buyer’s Affiliates on the
other, and any proceeds (including the related securitization proceeds) and
distributions and any other property, rights, title or interests as are
specified on a Trust Receipt and Exception Report with respect to any of the
foregoing, in all instances, whether now owned or hereafter acquired, now
existing or hereafter created, and wherever located (collectively, the
“Repurchase Assets”).”

SECTION 2.     Conditions Precedent. This Amendment shall become effective on
the date hereof (the “Amendment Effective Date”) subject to the satisfaction of
the following conditions precedent:

2.1          Delivered Documents. On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

(a)          this Amendment, executed and delivered by duly authorized officers
of the Buyer and the Sellers;

(b)          evidence that all other actions necessary, or in the opinion of the
Buyer, desirable to perfect and protect Buyer’s interest in the Transaction and
other Repurchase Assets have been taken, including, without limitation, UCC
searches and duly authorized and filed Uniform Commercial Code financing
statements on Form UCC3 with respect to each Seller; and

(c)          such other documents as the Buyer or counsel to the Buyer may
reasonably request.

SECTION 3.     Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and each
hereby confirms and reaffirms the representations and warranties contained in
Section 11 of the Existing Repurchase Agreement.

SECTION 4.     Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5.     Fees. Each Seller agrees to pay as and when billed by the Buyer
all of the reasonable fees, disbursements and expenses of counsel to the Buyer
in connection with the development, preparation and execution of, this Amendment
or any other documents prepared in connection herewith and receipt of payment
thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

SECTION 6.  Confidentiality. The parties hereto acknowledge that this Amendment,
the Existing Repurchase Agreement, and all drafts thereof, documents relating
thereto and transactions contemplated thereby are confidential in nature and the
Sellers agree that, unless otherwise directed by a court of competent
jurisdiction, they shall limit the

 

USActive 7659101.2

-2-

 


--------------------------------------------------------------------------------



 

distribution of such documents and the discussion of such transactions to such
of its officers, employees, attorneys, accountants and agents as is required in
order to fulfill its obligations under such documents and with respect to such
transactions.

SECTION 7.   GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 8.     Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 9.    Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

USActive 7659101.2

-3-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

JPMORGAN CHASE BANK, N.A.

as Buyer

 

By:

 /s/ JONATHAN P. DAVIS                            

Name:  Jonathan P. Davis

 

Title:  

Executive Director

HOMEBANC MORTGAGE CORPORATION

as a Seller

 

By:

 /s/ JAMES L. KRAKAU                                

Name:  James L. Krakau

 

Title:  

Senior Vice President

HOMEBANC CORP.,

as Seller

 

By:

 /s/ JAMES L. KRAKAU                                

Name:  James L. Krakau

 

Title:  

Senior Vice President

 

 

 

USActive 7659101.2

 

 

 